PER CURIAM.
Both parties have appealed from a final judgment of dissolution of marriage.
We find ample evidence in the record to uphold the final judgment’s requirement that the husband maintain a life insurance policy for five years, a period that corresponds to the time it will take the parties’ youngest child to reach the age of eighteen, as a provision intended to provide security for child support payments. See Bosem v. Bosem, 279 So.2d 863 (Fla.1973). We must remand, however, for entry of an amended final judgment requiring the husband to name and maintain the child, instead of the wife, as beneficiary of the policy. Putman v. Putman, 154 So.2d 717 (Fla. 3d DCA 1963).
We find no merit in any of the other points raised by the parties and, accordingly, affirm the trial court in all other respects.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and SCHOON-OVER and SANDERLIN, JJ., concur.